ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_04_FR.txt. 195

OPINION DISSIDENTE DE M. GOITEIN
[Traduction ]

Ce n’est pas sans quelque défiance de moi-même que je m/écarte
de opinion exprimée dans son arrêt par la majorité de la Cour.
Ce qui me confirme dans la décision que j'ai prise, c’est la manière
de voir de mes savants collègues qui ont exprimé une opinion
dissidente. Ceux-ci me paraissent adopter une interprétation un
peu plus normale du Statut qui nous lie que celle de la majorité,
et leur conception juridique permet à la Cour de remplir l’objet
pour lequel elle a été fondée et non pas d’écarter cet objet.

La Bulgarie n’a pas soumis de faits à la Cour; nous ne pouvons
donc nous fonder que sur les faits énoncés dans le mémoire du
Gouvernement d'Israël, faits qui demandent encore à être prouvés.
La relation des événements, telle que la fait le Gouvernement
d'Israël, est la suivante: «Le 27 juillet 1955 un avion civil de
voyageurs, immatriculé en Israël ... s’est abattu en flammes dans la
région de Pétritch en Bulgarie ... alors qu'il effectuait un vol com-
mercial régulier de Londres à Lod... Aucun des occupants — cin-
quante et un passagers et sept membres de l'équipage — ... n’a
survécu au désastre. Le 28 juillet, le Gouvernement bulgare a
annoncé officiellement ... comment cela s'était produit. Les forces
armées de ce Gouvernement avaient abattu et détruit l'avion,
tuant tous ses occupants. Cette déclaration a été complétée ... le
4 août, date à laquelle le Gouvernement bulgare ... a déclaré une
nouvelle fois que ses forces armées avaient détruit l’avion, qu’elles
avaient fait preuve d’une certaine hate et qu’elles n'avaient pas
pris toutes les mesures nécessaires... Le Gouvernement bulgare
... prenait des engagements quant à l'identification et au chati-
ment des coupables et quant au versement éventuel d’une indem-
nité. » (Voir le texte complet aux pp. 4 et 5 du mémoire présenté
par le Gouvernement d’Israél.) Aprés avoir exposé les événe-
ments ci-dessus rappelés, et aprés avoir mentionné les négociations
diplomatiques demeurées sans résultats, le Gouvernement d’Israél
indiquait qu'il s'était tourné vers la Cour, demandant à celle-ci
de «déclarer formellement que la Bulgarie est responsable, selon
le droit international, de la destruction de l’avion et de fixer le
montant des réparations dues ». (Zbid., p. 5.)

Si les faits sont tels qu’ils ont été énoncés dans le mémoire, ainsi
qu'ils ont été résumés ci-dessus, il semblerait s’agir d’un différend
que la Cour, et la Cour seule, a compétence pour régler. En consé-
quence, à mon avis, la Cour devrait être très désireuse de remédier
à une injustice et prendre sur elle de faire droit entre les Parties
comparaissant devant elle. La Cour ne devrait refuser d'exercer
sa compétence que si son Statut lui retirait cette compétence d’une
façon claire et sans équivoque. Je démontrerai, dans le présent
avis, que, bien loin de retirer compétence à la Cour, le droit lui

72
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 196°

confére sans équivoque la faculté de trancher le présent différend.
Le Statut de la Cour qui, par ailleurs, suit celui de la Cour perma-
nente, contient un paragraphe spécial — le paragraphe 5 de l’arti-
cle 36 — dont l'objet est précisément de conférer à la Cour une
compétence qu’elle pourrait, sans ce paragraphe, ne pas étre en
mesure d'exercer.

Je reconnais respectueusement, avec mes collègues de la majorité,
que la Cour doit d’abord se convaincre que les Parties se sont
volontairement soumises à sa juridiction avant de trancher un
différend qui lui est soumis. Mais je ne suis pas d'accord pour ad-
mettre que cette soumission volontaire ne puisse pas être déduite
d’une présomption expresse du droit indiquant que cette soumission
a eu lieu.

Le Gouvernement d'Israël, dans son mémoire (pp. 3 et 4), afin
de démontrer que la Cour est compétente, s’est fondé sur les décla-
rations des deux Parties acceptant cette juridiction. Il a été fait
mention de la déclaration d'Israël, datée du 3 octobre 1956, et de
celle de la Bulgarie, en date du 12 août 1921. Je mentionnerai,
dans le cours de la présente opinion, cette dernière comme la
« déclaration bulgare ». Dans sa première exception préliminaire,
la seule dont s'occupe la majorité de la Cour dans son arrêt et, par
conséquent, la présente opinion, le Gouvernement bulgare a fait
valoir que «l’article 36, paragraphe 5, du Statut de la Cour inter-
nationale de Justice est inapplicable à l’égard de la République
populaire de Bulgarie ».

Le point de savoir si la Cour est ou non compétente dépend donc
du sens exact attribué à ce paragraphe, ainsi que de la réponse à
la question suivante: le paragraphe est-il applicable à la déclaration
bulgare? En fait, la question soulevée par la Bulgarie, dans sa
première exception préliminaire, peut être enserrée dans des limites
plus étroites: quel est, dans ce paragraphe, le sens des mots « pour
une durée qui n’est pas encore expirée » et «parties au présent
Statut »? En dernière analyse, c’est selon l'interprétation attribuée
à ces derniers mots seuls que l'exception préliminaire peut être
acceptée ou rejetée.

J'examinerai d’abord le paragraphe comme un tout, sans prendre
en considération les arguments présentés au nom de la Bulgarie et
sans me référer à la réplique de Pagent du Gouvernement d'Israël.

L'objet des arguments du conseil pour la Bulgarie était de démon-
trer que les termes de l’article 36 (5) du Statut n'étaient pas appli-
cables au cas présent. Pour aboutir à cette conclusion, il a été
contraint d'attribuer un sens bien spécial aux expressions dont on
se sert dans le paragraphe dont il s’agit; en acceptant ses conclu-
sions, la majorité de la Cour — ceci je le dis avec le plus grand
respect — a été contrainte de donner aux expressions employées

par le législateur un sens qui n’est pas leur sens habituel, et la Cour

73
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 197

a été obligée de tenir compte de considérations qui me paraissent
dénuées de pertinence.

Les mots par lesquels débute le paragraphe dont i s’agit sont
les suivants: « Les déclarations faites en application de l’article 36
du Statut de la Cour permanente de Justice internationale... »
Il est admis que la Bulgarie a fait une déclaration de cet ordre.
Les mots par lesquels le paragraphe débute peuvent donc, si on les
applique au cas présent, être interprétés comme signifiant: « La
déclaration bulgare. »

Les mots qui suivent sont, dans le texte anglais, «which are
stil] in force », ou dans le texte français « pour une durée qui n’est
pas encore expirée ». Bien que, dans la suite de la présente opinion,
je revienne plus en détail sur cette phrase, on peut dire ici qu’au-
cune difficulté ne s'oppose à lui attribuer son sens ordinaire et
naturel. Comme on se sert du présent et du mot «encore », l’inter-
prète de ces mots, sans procéder à des recherches dans des diction-
naires, comprendra que le législateur veut dire « à la date du Statut ».
Une déclaration qui existait le 24 octobre 1945 était une déclaration
à laquelle le paragraphe s’appliquait. Le texte français, cependant,
qui a pour nous force de loi aussi bien que le texte anglais, donne
à penser qu'une déclaration est encore en vigueur tant que le terme
de sa validité n’a pas expiré. Le conseil pour la Bulgarie s’en est
bien rendu compte et c'est en vain qu'il a essayé de trouver à sa
thése un appui dans les textes espagnol, russe et chinois du Statut,
plutôt que dans le texte français de cet instrument, et, étant
lui-méme Frangais, il a exprimé son regret de cette préférence peu
patriotique. Mais, pour faire changer les mots de sens, il faut plus
qu’un simple plaidoyer. Les mots, donc, « pour une durée qui n’est
pas encore expirée » signifient, comme je l’ai dit, qu’il s’agit d’une
clause en vigueur à la date du Statut ou, alternativement, visent
des déclarations non expirées.

La déclaration bulgare était-elle en vigueur au mois d'octobre
1945? Elle l'était sans aucun doute. Ici également, la délégation
bulgare ne prétend pas le contraire. On prétend que la déclaration
«a expiré » l’année qui a suivi la dissolution de la Cour perma-
nente. La déclaration était également en vigueur parce que sa
durée n’avait pas encore expiré. Elle n’a pas non plus été dénon-
cée. Il s'agissait donc d’une déclaration visée par l’article 36 (5).
Par conséquent, je lis cette partie de l’article 36 (5) que je viens
d'examiner comme signifiant: «La déclaration bulgare qui est
encore en vigueur... »

Les mots du paragraphe qui suivent sont: «seront considérées ».
D’après moi, ces mots signifient que le législateur est sur le point
d’établir une présomption juridique qui s’appliquera à la déclara-
tion bulgare à partir de la date du Statut et pour l’avenir. Ici il est
important de souligner, parce que les représentants du Gouverne-
ment bulgare semblent avoir perdu de vue ce fait élémentaire, que
le législateur ne mentionne pas la situation juridique telle qu’elle

74
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 198

était à l’époque, mais la situation juridique telle qu'il la déclarait
être à dater de la promulgation du Statut et pour l'avenir. Le
rédacteur doit s'être pleinement rendu compte que la‘ déclaration
bulgare était, par sa nature, un engagement consensuel pris à
l'égard d’une Cour qui était sur le point de disparaître et que pas
un iota ne pouvait en étre modifié sans le consentement de la
Bulgarie. Néanmoins, en ce qui concernait les Etats Membres des
Nations Unies ou désireux de le devenir, leurs déclarations étaient,
a partir de la date choisie — l’année 1945 — et pour l’avenir, à
considérer comme des déclarations faites vis-a-vis de la nouvelle
Cour: la Cour internationale de Justice.

La présomption aurait la même validité en 1955 qu'en 1945,
pourvu, bien entendu, que la Bulgarie, dans l'intervalle, soit
devenue Membre des Nations Unies. J’examinerai ce point quand
j'en arriverai aux mots qui suivent. Le paragraphe, si on l’applique
au cas présent, signifie maintenant: « La déclaration bulgare dont
la durée n’est pas expirée sera considérée. »

On trouve ensuite les mots «entre parties au présent Statut ».
J'ai déjà dit qu’en dernière analyse ce sont là les mots essentiels du
paragraphe et que l’on trouve la différence fondamentale entre les
juges de la Cour qui constituent la majorité et les juges dissidents
dans l'interprétation que l’on donne à ces mots. Les termes « pré-
sent Statut » ne soulèvent pas de difficulté. Le mot «présent »
figure dans le texte parce que le Statut de la Cour (ainsi qu’il est dit
à l’article 92 de la Charte) se fonde sur le Statut de la Cour per-
manente, mais rien ne dépend de ce mot « présent ». Aucune ques-
tion ne se pose non plus au sujet du mot « Statut ». Quel est donc le
sens de l'expression «les parties » dans l'expression «parties au
présent Statut »? On trouve les mêmes mots lorsque la Cour est
mentionnée pour la première fois dans la Charte. L'article 93 est
ainsi conçu:

« Tous les Membres des Nations Unies sont ipso facto parties
au Statut... »

L'article 94 dispose que:

« Chaque Membre des Nations Unies s’engage à se conformer a
la décision de la Cour internationale de Justice. »

A moins qu'une intention opposée n'ait été exprimée à l’article 36
(5) du Statut, je n’entrevois aucune autre manière d'interpréter les
mots «parties au présent Statut » que selon le sens que leur attribue
expressément le texte de l’article 93 de la Charte. Aucune intention
opposée n'est exprimée à l’article 36 (5); aussi, appliquant les
règles habituelles d'interprétation des Statuts, j'estime sans hési-
tation que, lorsqu'un État devient Membre des Nations Unies, il
devient «partie au présent Statut », et les mots que l’on trouve à
l’article 36 (5) de ce Statut s ‘appliquent spécifiquement à à cet État.
(Aux fins de la présente espèce, il n’est pas nécessaire de mention-
ner les Etats qui « peuvent devenir parties au Statut » selon l’arti-

75
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 199

cle 93 (2) de la Charte.) S'il était nécessaire de préciser davantage
le sens des mots, on pourrait utiliser le paragraphe 2 du même
article 36, dans lequel on se sert précisément des mêmes termes « les
États parties au présent Statut », ce qui doit viser les Membres des
Nations Unies, qu'il s'agisse de ceux qui étaient Membres de
l'Organisation à l’époque de la promulgation du Statut, ou de ceux
qui deviendraient, par la suite, Membres de l'Organisation, dix,
vingt ou trente ans plus tard. Toute interprétation qui attribuerait
un sens aux mots «parties au présent Statut » à l'article 36 (2) et
un sens différent aux mêmes mots à l’article 36 (5) ne saurait être
soutenue. De même, les mots «parties au Statut » figurent à
l’article 36 (4) et visent évidemment tous les Membres des Nations
Unies et non pas les signataires de la Charte à l'origine. La majorité
des membres de la Cour estime qu'à l’article 36 (5) les mots « parties
au présent Statut » doivent se limiter aux signataires de la Charte
à l’origine et non pas s'appliquer aux Etats qui sont devenus par
la suite « parties au présent Statut ». Lorsque le législateur a voulu
viser les « Membres originaires », 11 l'a fait en termes clairs (voir
par exemple l’article 3 de la Charte). Par conséquent, le texte de
Varticle 36, paragraphe 5, ne se borne pas aux « Membres origi-
naires ». C’est pourquoi j'interprète les termes du paragraphe
examiné jusqu’à présent comme signifiant: « La déclaration bul-
gare, dont la durée n’est pas encore expirée, sera considérée, dans
les rapports entre les Membres des Nations Unies... »

Les questions qui se posent ensuite sont celles de savoir si la
Bulgarie, lorsqu’elle a soulevé son exception préliminaire ou, anté-
rieurement, quand Israël a porté devant la Cour son différend
avec cet Etat, était a) Membre des Nations Unies et, partant,
ipso facto, partie au Statut, b) si elle a ou non dénoncé sa décla-
ration, car il n’est pas question de durée expirée — et c) si Israël
était Membre des Nations Unies et partie au Statut. La réponse à la
question a) est que la Bulgarie est devenue, en décembre 1955,
partie au Statut. La réponse au paragraphe 0) est qu’à aucun mo-
ment et jusqu'à ce jour, la Bulgarie n’a dénoncé sa déclaration, et,
enfin, la réponse à la question c) est qu’à toutes les dates pertinentes
Israël était Membre des Nations Unies et partie an Statut.

J'en arrive maintenant aux derniers mots du paragraphe dont
nous devons nous occuper et qui n’ont pas directement soulevé une
question d'interprétation. Ces mots sont: « comportant acceptation
de la juridiction obligatoire de la Cour internationale de Justice... ».

Ces mots signifient qu’une déclaration, faite en vertu de l’article 36
du Statut de la Cour permanente et par laquelle on accepte la
juridiction obligatoire de celle-ci, sera, à partir de la date du Statut
et à l'avenir, considérée comme une déclaration par laquelle on
accepte la juridiction obligatoire de la Cour actuelle, la Cour inter-
nationale de Justice.

Tel qu’il est appliqué dans le cas présent, l’article 36 (5) signifie
maintenant: «La déclaration bulgare, dont la durée n’est pas
expirée, sera considérée, dans les rapports entre les Membres des

76
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 200

Nations Unies, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice. »

Il s'ensuit donc que la présomption juridique était que la Bul-
garie, s'étant volontairement soumise à la juridiction de la Cour
permanente, s'était de même soumise volontairement à la juridic-
tion de notre Cour. Ceci m’aménerait à écarter la première excep-
tion préliminaire du Gouvernement bulgare.

Mais le conseil du Gouvernement bulgare a soutenu que nous
n'avions pas le droit de considérer l’article 36 (5) selon sa teneur
actuelle, mais que nous devions attribuer un sens particulier à la
phrase «pour une durée qui n’est pas encore expirée », et qu’il doit
exister une certaine simultanéité d'existence — c’est-à-dire que
l'État doit être Membre des Nations Unies alors que sa déclaration
est encore en vigueur —, et gu’ aucune déclaration d’un Etat non
Membre ne pouvait survivre à la dissolution de la Cour perma-
nente. Le paragraphe ne vient pas à l’appui de cette thèse, de
sorte que la délégation bulgare voudrait nous demander de lire l’ex-
pression «pour une durée qui n’est pas encore expirée » de la manière
suivante: «pour une durée qui n’est pas encore expirée à l’époque
où l’État déclarant devient Membre des Nations Unies, pourvu
toujours que la Cour permanente n'ait pas été dissoute ».

Le conseil du Gouvernement bulgare voudrait, apparemment,
substituer ‘à l'expression «parties au présent Statut » les mots
«parties au présent Statut à l’époque de la dissolution de la Cour
permanente ». Pour interpréter la première expression, il ajouterait
environ vingt-quatre mots et pour interpréter la seconde environ
dix mots. Il ne nous a pas expliqué pourquoi, si telle était l’inten-
tion du législateur, les termes appropriés n’ont pas été employés.
Je ne me souviens pas qu’il ait soutenu l’interprétation qu’a donnée
à la phrase la majorité de la Cour.

Il semble que la majorité de la Cour accepte en partie cette inter-
prétation du Gouvernement bulgare. Si les mots admettent une
interprétation raisonnable conforme à leur sens ordinaire, il ne me
paraît pas conciliable avec une interprétation appropriée du Statut
d'y ajouter des expressions qui n’y figurent pas. L'interprétation
que j'ai adoptée est que l'époque visée dans les termes «pour
une durée qui n’est pas encore expirée » est la date du Statut ou,
alternativement, que les mots dont on s'est servi ont trait à une
déclaration qui n’est plus en vigueur, à raison de l’expiration de la
durée pour laquelle elle avait été faite. Par conséquent, il n’est
pas nécessaire de modifier le texte du paragraphe pour lui attri-
buer le sens que prétend lui donner le Gouvernement bulgare. Le
législateur, dans notre cas, a fait quelque chose de très simple. Les
déclarations «encore en vie » à l’époque de la promulgation du
Statut doivent être conservées en vie à l’avenir. Ces déclarations
pourraient « mourir » lors du « décès » de la Cour permanente, si
l’article 36 (5) ne les conservait «en vie ».

C’est à ce point qu’apparait la seconde divergence entre la majo-
rité de la Cour et les juges dissidents. Les représentants de la Bul-

77
INCIDENT AERIEN (OPIN. DISS. DE M. GOITEIN) 201

garie ont répété nombre de fois que, quand l’arbre est abattu, les
branches meurent en méme temps que lui. L’arbre, bien entendu,
était la Cour permanente et la déclaration de la Bulgarie était la
branche. Le conseil pour la Bulgarie a dit:

« Mais a partir de la dissolution de la Cour permanente, cette
déclaration s’est trouvée dans la situation bien connue de la fameuse
jament de Roland, qui elle aussi avait toutes les qualités, mais, par
malheur, elle était morte. Et aucun historien n’a jamais prétendu
qu’aprés ce petit accident elle était encore en vie. »

Rien ne saurait faire revivre la branche morte, de méme que rien
n’aurait pu faire revivre la jument défunte. C’est là mal comprendre
l’objet tout entier du paragraphe. Plutôt, peut-être, qu’un malenten-
du, c’est la une tentative en vue de nullifier le paragraphe. Si l’on
accepte le paragraphe tel qu'il est rédigé, ceci met fin inévitable-
ment à la première exception du Gouvernement bulgare. Il faut
donc Vinterpréter à part, en dehors du Statut. Il y a plusieurs
moyens d'arriver à ce résultat. L’un d’eux, comme je l’ai dit,
consiste à méconnaître son objet tout entier. L’autre consiste à
prétendre que, peut-être, la Conférence de San Francisco, à la-
quelle la Bulgarie n’était pas présente, n'aurait pu promulguer le
paragraphe car, en le faisant, elle aurait agi wltra vires: la Confé-
rence ne pouvait conserver en vie, sans le consentement de la Bul-
garie, une déclaration supposée « mourir » lors du « décès » de la
Cour permanente. Cet argument a été sobrement soutenu devant
nous. Ii semblerait que des échos de la dernière partie de cette
thèse se retrouvent dans l'arrêt rendu par la majorité.

L'article 36 envisage deux sortes de déclarations:

(x) celles que feront les Membres des Nations Unies à l'avenir
(paragraphe 2);

(2) celles qu'ont déjà faites des États (qu’ils fussent ou non, à
l’époque, Membres des Nations Unies) dans le passé par
rapport à la Cour permanente (paragraphe 5).

Le législateur savait que la Cour permanente était in extremis et
qu’elle serait bientôt dissoute pour faire place à la Cour interna-
tionale de Justice. Si aucune législation ne l’empéchait, les déclara-
tions faites par rapport à la Cour permanente prendraient fin
comme l’a soutenu le conseil pour la Bulgarie. Le législateur, vive-
ment désireux de conserver les progrès réalisés, entre les deux
guerres, dans le développement de la juridiction internationale, prit
des dispositions pour préserver les déclarations déjà faites. La Cour
permanente serait dissoute: les déclarations survivraient. C’est
pourquoi l’article 36 (5) fut adopté, et rien, dans ce paragraphe, ne
donne le moins du monde à penser que les déclarations dont il
s'agissait ne survivraient que jusqu’à la dissolution de la Cour
permanente. Introduire cette réserve dans le paragraphe, à savoir

78
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 202

que les déclarations prendraient fin lorsque la Cour permanente
cesserait d’exister, n’est pas interpréter le paragraphe, mais le mal
interpréter. La Cour n'est pas invitée à interpréter la loi, mais à
faire une loi nouvelle. Dans la mesure où la majorité de la Cour
fonde son arrêt sur cette thèse du conseil du Gouvernement bulgare,
elle n’interpréte pas, selon moi, le Statut tel qu’il est, mais elle le
moule à nouveau, le rédigeant comme elle juge qu'il eût dû être
rédigé.

L'autre argument, selon lequel le paragraphe est quelque peu
ultra vires, ne doit pas nous retenir longtemps. L'article 92 de la
Charte dispose que la Cour «... fonctionne conformément à un
Statut ... annexé à la présente Charte dont il fait partie intégrante ».
L'article premier du Statut de la Cour dispose que: « La Cour inter-
nationale de Justice... fonctionnera conformément aux disposi-
tions du présent Statut. » La Cour n’a pas le pouvoir de lire entre
les lignes des articles du Statut et de mettre en doute le droit, pour
le législateur, d’adopter tel ou tel article ou paragraphe en particu-
lier. Nous n’existons qu’en tant que créatures du Statut, et les
seules décisions que nous sommes autorisés à rendre sont celles qui
sont conformes au Statut tel qu'il est, mais non tel que nous aime-
rions qu'il fût.

On peut en outre répondre à la thèse du Gouvernement bulgare
qu'en devenant Membre des Nations Unies la Bulgarie a accepté
«les obligations de la présente Charte » (Charte, article 4), qu’elle
est ainsi devenue «partie au Statut de la Cour internationale de
Justice » (Charte, article 03) et qu’elle est liée par l’article 36 du
Statut comme par tous les autres articles de cet instrument.

En 1948, longtemps avant l’admission de la Bulgarie aux Nations
Unies, le Gouvernement bulgare avait déclaré publiquement (voir
annexe 43 à la fin des Observations écrites du Gouvernement
d'Israël) qu’il adhérait à la Charte et, par conséquent, au Statut
de la Cour. Voici quels sont les termes de la déclaration:

« Au nom de la République populaire de Bulgarie, le soussigné ...
déclare que la République populaire de Bulgarie accepte par la
présente, sans réserve aucune, les obligations découlant de la
Charte des Nations Unies et qu’elle fait promesse de les observer
en tant qu'inviolables, du jour où elle deviendra Membre des
Nations Unies. »

Avant le mois de décembre 1955, date à laquelle la Bulgarie fut
admise comme Membre des Nations Unies, deux voies lui étaient
nettement ouvertes : refuser de devenir Membre des Nations Unies
ou dénoncer sa déclaration de 1921. Elle a choisi de devenir Membre
de l’Organisation: elle n’a pas dénoncé sa déclaration. Que les
États à San Francisco eussent où non le pouvoir de promulguer
l’article 36 (5), la Bulgarie a ratifié ce qui avait été fait à San
Francisco, lorsqu'elle est devenue Membre des Nations Unies sans
dénoncer sa déclaration.

J'estime donc qu'aucune référence à la dissolution de la Cour
permanente, à l’article 36, ne fournit pour les déclarations un

79
INCIDENT AÉRIEN (OPIN. DISS. DE M. GOITEIN) 203

terminus ad quem, et je considère que nous n’avons pas le droit de
prétendre voir dans cet article pareille référence. En outre, nous
n’avons pas le droit de nous demander si les États à San Francisco
étaient autorisés ou non à promulguer un paragraphe pouvant
toucher un Etat qui n'était pas vrésent à San Francisco; en tout
état de cause, la Bulgarie a ratifié ce qui avait été fait à San Fran-
cisco et elle a accepté toutes les obligations du Statut quand-elle
est devenue Membre des Nations Unies.

Il y a lieu de mentionner deux autres arguments, sur lesquels la
délégation bulgare a insisté et qui paraissent, l’un et l’autre, avoir
joué un certain rôle, pour amener la Cour à sa conclusion. L'un de
ces arguments consistait à dire que, même si, à un certain moment,
l’article 36 (5) s’appliquait à la déclaration bulgare, on ne pouvait
supposer que le paragraphe conservat en vie pendant dix ans une
déclaration morte. Interpréter ainsi une section transitionnelle de
la loi serait donner à celle-ci une interprétation déraisonnable. Le
second argument consistait à dire que la Cour ne pouvait se recon-
naître compétente, à moins que la Bulgarie n’eût, spécifiquement
et en termes clairs, accepté la juridiction de la Cour. La soumission
d’un État à une juridiction ne saurait se déduire.

La première thèse était appuyée par un grand nombre d'exemples,
empruntés au théâtre russe et au folklore scandinave, mais non par
un argument juridique sain. On disait que la déclaration ne pouvait
avoir erré dans le royaume des ombres, de 1945 à 1955, puis avoir
été rappelée alors à la vie, grâce à une baguette magique. On
faisait valoir, en outre, que si, entre ces années, la Bulgarie avait
été citée devant la Cour, elle aurait eu une réponse complète à
fournir, à savoir qu’elle n’était pas partie au Statut. Si donc la
Bulgarie, en 1953, ne pouvait être liée par sa déclaration de 19217,
elle ne pouvait être liée par elle en 1957. Ces arguments, quelle que
soit la manière attractive et persuasive dont ils ont été exposés
devant nous, ne peuvent nous convaincre tant qu’existe l’article 36
(5), et le recours à ces arguments constituait une autre tentative
en vue non pas d'interpréter le paragraphe mais de le réduire à
néant. Si le législateur a considéré qu’une déclaration liait les
Membres des Nations Unies, quand ils deviendraient Membres de
cette Organisation, il pourrait certainement se produire, comme cela
s’est présenté dans notre cas, qu'une déclaration en particulier
n'ait pas été douée d'effet pendant un certain nombre d'années.
Dans le cas présent, également, la mention d’une période de dix ans
tend à nous induire en erreur. Non seulement la loi a conservé en
vie la déclaration, mais le Gouvernement bulgare en a fait tout
autant. En 1947, en effet, deux ans avant la promulgation du Statut,
la Bulgarie demandait à devenir Membre des Nations Unies. En
1948, elle a fait la déclaration solennelle que j’ai citée plus haut.
Elle a continué à solliciter son admission pendant toutes les années
qui se sont écoulées jusqu’à 1955. C’est à raison de considérations
d'ordre politique, et qui ne dépendaient pas de la Bulgarie, que
cet Etat n’a pas été admis plus tôt. Selon l’interprétation correcte

80
INCIDENT AERIEN (OPIN. DISS. DE M. GOITEIN) 204

du Statut, auquel elle demandait continuellement de devenir partie,
sa déclaration était encore en vie et deviendrait effective le jour ot
elle serait Membre des Nations Unies. Depuis 1947, tout au moins,
la Bulgarie conservait continuellement un souffle de vie dans sa
déclaration ancienne, déclaration faite volontairement en Ig2z et,
selon l'argument de la délégation bulgare, encore en vie en 1946.

Ainsi qu'il a été dit, à aucun moment durant ces années elle n’a
dénoncé sa déclaration. En présence de ces faits, on ne saurait
prétendre que sa déclaration ait vécu dans le royaume des ombres.
Elle a conservé sa pleine existence devant la Cour permanente
pendant un quart de siècle, elle a vécu pendant les dix ans qui ont
suivi devant la Cour internationale, en vertu de deux éléments
vivifiants et très puissants, le Statut et la République populaire
de Bulgarie.

La seconde thèse, selon laquelle l’acceptation d’une juridiction
doit être explicite et non implicite, paraît avoir été admise par la
Cour dans son arrêt. Le rédacteur du Statut n’a pas envisagé
pareille distinction. Il a prévu deux sortes de déclarations, celles
qui ont été faites dans le passé, et celles qui seront faites à l'avenir.
A l’article 36 (2), on traite des déclarations qui seront faites à
l'avenir, et à l’article 36 (5) des déclarations faites dans le passé.
Aucün caractère sacré particulier n’est conféré aux premières, ni
une validité moindre aux secondes. La seule différence établie entre
elles par le législateur est que les premières devront être déposées
entre les mains du Secrétaire général des Nations Unies (article 36,
paragraphe 4), alors que, pour des raisons évidentes, ce dépôt n’est
pas nécessaire pour les secondes. L’efficacité des deux sortes de
déclarations est la méme. Les nouvelles déclarations faites par des
États prouvent que ceux-ci «reconnaissent comme obligatoire ...
la juridiction de la Cour... » (article 36 (2)). Les déclarations ancien-
nes faites par des États sont «considérées ... comme comportant
acceptation de la juridiction obligatoire de la Cour » (article 36 (5)).
Il y a lieu d’observer que, selon l’article 92 de la Charte, tous les
Membres des Nations Unies sont — le texte ne dit pas «considérés
comme étant » — parties au Statut de la Cour internationale de
Justice. La Bulgarie donc, lorsqu'elle est devenue Membre des
Nations Unies, est devenue #ps0 facto partie au Statut, et la seule
présomption existant dans le Statut était que la déclaration volon-
tairement faite par elle et reconnaissant comme obligatoire la
juridiction de la Cour permanente était une déclaration par laquelle
la Bulgarie reconnaissait comme obligatoire la juridiction de la
Cour internationale de Justice.

A mon avis, il y a lieu de rejeter la première exception prélimi-
naire soulevée par le Gouvernement bulgare.

(Signé) GOITEIN.

81
